DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler et al. (Patent No. US 11,004,135 B1, hereinafter “Sandler”).
Regarding claim 1, Sandler teaches:
a non-transitory memory; and one or more processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (Sandler – see Fig. 5, Col. 21 lines 63-67, Col. 22 lines 1-3].
receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items (Sandler – in Fig. 4, as shown by the bolded “Pantry” illustrated in the selectable catalog sections 420, the user is visiting the landing page of the pantry catalog section of a larger electronic catalog (i.e. a query is received for the pantry catalog section). As such, the recommendations carousel 415 presents representations of five pantry catalog items (i.e. generating a recommendation), identified as both relevant to the user and diverse to one another as described herein [Col. 21 lines 12-18]. Item data repository includes data storage device(s) storing data related to items, including the items being considered for recommendation. Item data can include names, images, brands, prices, descriptions, user review (textual or numerical ratings), category/subcategory within a hierarchy of browsable categories of the electronic catalog, high-level category within a general ledger of the electronic catalog, particular services or subscriptions for which the item qualifies, and any metadata associated with specific items of the catalog [Col. 6 lines 45-55]. Examiner interprets that the data related to items discloses one or more explanations, and specifically that the user review discloses an explanation (see Applicant’s Specification [0016-0017], where an explanations provide to users why certain items are recommends and may improve transparency, trustworthiness and/or user satisfaction). 
for each item in a plurality of items: obtaining input features comprising at least one user feature and at least one item feature (Sandler – in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model to generate relevance scores. The vector representation of the user features can be provided to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, and can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14]. The vector embedding generator is an engine that takes user profile features or item data as inputs and converts these inputs into a high-dimensional vector representation of the input data [Col. 6 lines 55-58]. Examiner interprets that accessing the number of items discloses obtaining an item feature.) 
determining, using one or more first machine learning networks and the input features, a predicted score of the item (Sandler - in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model (i.e. first machine learning network, see Col. 6 lines 31-34, where relevance model and diversity model can be a machine learning model) to generate relevance scores (i.e. predicted score). The vector representation of the user features can be provided to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, and can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14].) 
determining, using one or more second machine learning networks, diversity scores for the item from at least a portion of the input features (Sandler – at block 330, the recommendation engine can identify items associated with a top subset of the relevance scores. Using a subset of the most relevant items for diversity evaluation can reduce the computational demands of the disclosed diversification. At block 335, the recommendation engine can access vector representations of the identified subset of the relevant items. For example, words in the item title and description, or words relating to other types of item attributes, can be converted into 1-of-N encoding or distributed encoding word vectors using a machine learning model trained to generate such vector representations based on keywords. As such, the vector representations items can be mapped to an m-dimensional product feature space for diversity evaluation. At block 340, the recommendation engine can apply a diversity model (i.e. second machine learning network, see Col. 6 lines 31-34, where relevance model and diversity model can be a machine learning model) to item vector representations to generate a diverse subset of the pool of relevant items  [Col. 20 lines 22-24].) 
and combining the predicted score and the diversity scores into a combined score for the item (Sandler – the diversity model picks a diverse set of items based on maximizing the set-selection objective score of the set. The set-selection objective score is computed by a set-selection engine that factors in the relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set [Col. 13 lines 58-64, see also Col. 17 lines 45-46, where the set-selection engine adds together the relevance and diversity terms to generate the score for an items set.].) 
ranking the plurality of items according to combined scores (Sandler - the diversity model picks a diverse set of items based on maximizing the set-selection objective score of the set (i.e. highest combined score). The set-selection objective score is computed by a set-selection engine that factors in the relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set [Col. 13 lines 58-64, see also Col. 17 lines 45-46, where the set-selection engine adds together the relevance and diversity terms to generate the score for an items set.]. Generally, a diversity model re-ranks recommendations from the neural network to generate a set of both relevant and diverse recommendations [Col. 13 lines 46-49].) 
and providing the recommendation that includes the one or more items from the plurality of items, wherein the one or more items correspond to top combined scores (Sandler – at block 345, the recommendation engine can store the relevant, diverse set of items for future presentation to the user, or can output a user interface for presenting the set of items to the user [Col. 21 lines 1-4]. See Fig. 4, which also discloses the user reviews, i.e. explanation narrative.)
Regarding claim 2, Sandler teaches:
determining, using the one or more second machine learning networks, explanation scores for the item from at least one portion of the user feature and the at least one portion of the item feature in the input features; and determining an explanation narrative for the item using the explanation scores (Sandler - item data repository includes data storage device(s) storing data related to items, including the items being considered for recommendation. Item data can include names, images, brands, prices, descriptions, user review (textual or numerical ratings), category/subcategory within a hierarchy of browsable categories of the electronic catalog, high-level category within a general ledger of the electronic catalog, particular services or subscriptions for which the item qualifies, and any metadata associated with specific items of the catalog [Col. 6 lines 45-55]. Examiner interprets that the data related to items discloses one or more explanations, and specifically that the user review discloses an explanation (see Applicant’s Specification [0016-0017], where an explanations provide to users why certain items are recommends and may improve transparency, trustworthiness and/or user satisfaction).)
Regarding claim 3, Sandler teaches:
determining a diversity loss associated with the diversity scores; determining an accuracy loss using the predicted score; and determining a total loss using the diversity loss and the accuracy loss (Sandler - the reformulated determinantal point process (diversity model, see Col. 8 lines 64-67) objective includes a (1) first term (the relevance term) that sums the relevance scores of items in a set and a (2) second term (the diversity term) that evaluates diversity of the set as a function of a trade-off parameter set to achieve a desired balance between relevance and diversity, a diversity score computed as the log determinant of the similarity matrix of the items (the square of the volume in latent vector space of the items in the set, e.g. the disclosed metric used to evaluate the diversity of these items), and a smoothing parameter that introduces Gaussian entropy (i.e. loss function) [Col. 17 lines 54-64].)
Regarding claim 4, Sandler teaches:
training the one or more first machine learning networks and the one or more second machine learning networks to minimize the total loss (Sandler – in one implementation of training the relevance model, user profile features can be converted to vector representation by the vector embedding generator and provided as an input vector representation of user profile features to the relevance model. A history purchased (or otherwise interacted-with) items can be included in the vector representation of user profile features and some or all of the history can be converted into an output vector by the vector embedding generator and provided as output to the relevance model. The relevance model can learn the parameters that produce the expected output given the expected input (i.e. minimize total loss) [Col. 8 lines 14-25].)
Regarding claim 5, Sandler teaches:
determining, using one or more second machine learning networks, an explanation score for the item from the at least a portion of the input features; and determining an explanation narrative for the item based on the explanation score (Sandler - item data repository includes data storage device(s) storing data related to items, including the items being considered for recommendation. Item data can include names, images, brands, prices, descriptions, user review (textual or numerical ratings), category/subcategory within a hierarchy of browsable categories of the electronic catalog, high-level category within a general ledger of the electronic catalog, particular services or subscriptions for which the item qualifies, and any metadata associated with specific items of the catalog [Col. 6 lines 45-55]. Examiner interprets that the data related to items discloses one or more explanations, and specifically that the user review discloses an explanation (see Applicant’s Specification [0016-0017], where an explanations provide to users why certain items are recommends and may improve transparency, trustworthiness and/or user satisfaction.)
Regarding claim 6, Sandler teaches:
determining the explanation narrative concurrently with the explanation score (Sandler - item data repository includes data storage device(s) storing data related to items, including the items being considered for recommendation. Item data can include names, images, brands, prices, descriptions, user review (textual or numerical ratings), category/subcategory within a hierarchy of browsable categories of the electronic catalog, high-level category within a general ledger of the electronic catalog, particular services or subscriptions for which the item qualifies, and any metadata associated with specific items of the catalog [Col. 6 lines 45-55]. Examiner interprets that the data related to items discloses one or more explanations, and specifically that the user review discloses an explanation (see Applicant’s Specification [0016-0017], where an explanations provide to users why certain items are recommends and may improve transparency, trustworthiness and/or user satisfaction.)
Regarding claim 7, Sandler teaches:
wherein to determine the predicted score, the operations further comprise: determining a user vector from the at least one user feature and an item feature in the at least one item feature, wherein the item feature is associated with the user feature; determining an item vector from the at least one item feature; and determining the predictive score from the user vector and the item vector (Sandler - in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model to generate relevance scores (i.e. predictive score). The vector representation of the user features can be provided to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, and can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14]. The vector embedding generator is an engine that takes user profile features or item data as inputs and converts these inputs into a high-dimensional vector representation of the input data [Col. 6 lines 55-58]. Examiner interprets that accessing the number of items discloses obtaining a second feature.)
Regarding claim 11, Sandler teaches:
receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items (Sandler – in Fig. 4, as shown by the bolded “Pantry” illustrated in the selectable catalog sections 420, the user is visiting the landing page of the pantry catalog section of a larger electronic catalog (i.e. a query is received for the pantry catalog section). As such, the recommendations carousel 415 presents representations of five pantry catalog items (i.e. generating a recommendation), identified as both relevant to the user and diverse to one another as described herein [Col. 21 lines 12-18]. Item data repository includes data storage device(s) storing data related to items, including the items being considered for recommendation. Item data can include names, images, brands, prices, descriptions, user review (textual or numerical ratings), category/subcategory within a hierarchy of browsable categories of the electronic catalog, high-level category within a general ledger of the electronic catalog, particular services or subscriptions for which the item qualifies, and any metadata associated with specific items of the catalog [Col. 6 lines 45-55]. Examiner interprets that the data related to items discloses one or more explanations, and specifically that the user review discloses an explanation (see Applicant’s Specification [0016-0017], where an explanations provide to users why certain items are recommends and may improve transparency, trustworthiness and/or user satisfaction).) 
obtaining a first feature comprising at least one user feature and a second feature comprising at least one item feature from a plurality of items (Sandler – in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model to generate relevance scores. The vector representation of the user features can be provided (i.e. obtain first feature) to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, an can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14]. The vector embedding generator is an engine that takes user profile features or item data as inputs and converts these inputs into a high-dimensional vector representation of the input data [Col. 6 lines 55-58]. Examiner interprets that accessing the number of items discloses obtaining a second feature.)
determining, using one or more first machine learning networks, the first feature, and the second feature, predicted scores for the plurality of items (Sandler - in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model (i.e. first machine learning network, see Col. 6 lines 31-34, where relevance model and diversity model can be a machine learning model) to generate relevance scores. The vector representation of the user features can be provided to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, and can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14].)
determining, using one or more second machine learning networks, a portion of the first feature and a portion of the second feature, diversity scores for the plurality of items and explanation narratives (Sandler – at block 330, the recommendation engine can identify items associated with a top subset of the relevance scores. Using a subset of the most relevant items for diversity evaluation can reduce the computational demands of the disclosed diversification. At block 335, the recommendation engine can access vector representations of the identified subset of the relevant items. For example, words in the item title and description, or words relating to other types of item attributes, can be converted into 1-of-N encoding or distributed encoding word vectors using a machine learning model trained to generate such vector representations based on keywords. As such, the vector representations items can be mapped to an m-dimensional product feature space for diversity evaluation. At block 340, the recommendation engine can apply a diversity model (i.e. second machine learning network, see Col. 6 lines 31-34, where relevance model and diversity model can be a machine learning model) to item vector representations to generate a diverse subset of the pool of relevant items  [Col. 20 lines 22-24].) 
and determining combined scores for the plurality of items from the predicted scores and the diversity scores (Sandler – the diversity model picks a diverse set of items based on maximizing the set-selection objective score of the set. The set-selection objective score is computed by a set-selection engine that factors in the relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set [Col. 13 lines 58-64, see also Col. 17 lines 45-46, where the set-selection engine adds together the relevance and diversity terms to generate the score for an items set.].) 
identifying the one or more items from the plurality of items as the items with highest scores from the combined scores (Sandler - the diversity model picks a diverse set of items based on maximizing the set-selection objective score of the set (i.e. highest combined score). The set-selection objective score is computed by a set-selection engine that factors in the relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set [Col. 13 lines 58-64, see also Col. 17 lines 45-46, where the set-selection engine adds together the relevance and diversity terms to generate the score for an items set.].)  
and generating the recommendation that includes the one or more items and corresponding one or more explanation narratives (Sandler – at block 345, the recommendation engine can store the relevant, diverse set of items for future presentation to the user, or can output a user interface for presenting the set of items to the user [Col. 21 lines 1-4]. See Fig. 4, which also discloses the user reviews, i.e. explanation narrative.)
Regarding claim 12, Sandler teaches:
determining a diversity loss associated with the diversity scores; determining an accuracy loss using the predicted scores; and determining a total loss using the diversity loss and the accuracy loss (Sandler - the reformulated determinantal point process (diversity model, see Col. 8 lines 64-67) objective includes a (1) first term (the relevance term) that sums the relevance scores of items in a set and a (2) second term (the diversity term) that evaluates diversity of the set as a function of a trade-off parameter set to achieve a desired balance between relevance and diversity, a diversity score computed as the log determinant of the similarity matrix of the items (the square of the volume in latent vector space of the items in the set, e.g. the disclosed metric used to evaluate the diversity of these items), and a smoothing parameter that introduces Gaussian entropy (i.e. loss function) [Col. 17 lines 54-64].)
Regarding claim 13, Sandler teaches:
training the one or more first machine learning networks and the one or more second machine learning networks to minimize the total loss (Sandler – in one implementation of training the relevance model, user profile features can be converted to vector representation by the vector embedding generator and provided as an input vector representation of user profile features to the relevance model. A history purchased (or otherwise interacted-with) items can be included in the vector representation of user profile features and some or all of the history can be converted into an output vector by the vector embedding generator and provided as output to the relevance model. The relevance model can learn the parameters that produce the expected output given the expected input (i.e. minimize total loss) [Col. 8 lines 14-25].)
Regarding claim 14, Sandler teaches:
wherein determining the predicted score further comprises: determining a user vector from the at least one user feature and an item feature in the at least one item feature, wherein the item feature is associated with the user feature; determining an item vector from the at least one item feature; and determining the predicted score from the user vector and the item vector (Sandler - in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model to generate relevance scores (i.e. predictive score). The vector representation of the user features can be provided to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, and can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14]. The vector embedding generator is an engine that takes user profile features or item data as inputs and converts these inputs into a high-dimensional vector representation of the input data [Col. 6 lines 55-58]. Examiner interprets that accessing the number of items discloses obtaining a second feature.)
Regarding claim 18, Sandler teaches:
receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items (Sandler – in Fig. 4, as shown by the bolded “Pantry” illustrated in the selectable catalog sections 420, the user is visiting the landing page of the pantry catalog section of a larger electronic catalog (i.e. a query is received for the pantry catalog section). As such, the recommendations carousel 415 presents representations of five pantry catalog items (i.e. generating a recommendation), identified as both relevant to the user and diverse to one another as described herein [Col. 21 lines 12-18]. Item data repository includes data storage device(s) storing data related to items, including the items being considered for recommendation. Item data can include names, images, brands, prices, descriptions, user review (textual or numerical ratings), category/subcategory within a hierarchy of browsable categories of the electronic catalog, high-level category within a general ledger of the electronic catalog, particular services or subscriptions for which the item qualifies, and any metadata associated with specific items of the catalog [Col. 6 lines 45-55]. Examiner interprets that the data related to items discloses one or more explanations, and specifically that the user review discloses an explanation (see Applicant’s Specification [0016-0017], where an explanations provide to users why certain items are recommends and may improve transparency, trustworthiness and/or user satisfaction.) 
for each item in a plurality of items: obtaining input features comprising at least one user feature and at least one item feature (Sandler – in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model to generate relevance scores. The vector representation of the user features can be provided to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, and can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14]. The vector embedding generator is an engine that takes user profile features or item data as inputs and converts these inputs into a high-dimensional vector representation of the input data [Col. 6 lines 55-58]. Examiner interprets that accessing the number of items discloses obtaining an item feature.) 
determining, using one or more first machine learning networks and the input features, a predicted score of the item (Sandler - in Fig. 3B, block 325 discloses that the recommendation engine can input the features into the trained relevance model (i.e. first machine learning network, see Col. 6 lines 31-34, where relevance model and diversity model can be a machine learning model) to generate relevance scores (i.e. predicted score). The vector representation of the user features can be provided to the input layer of a feedforward neural network, which can perform a forward pass of the data through one or more hidden layers, and can apply sigmoid functions at the output layer to generate relevance scores indicating, for each of a number of items (e.g. in a pantry catalog), the probability that the user will purchase the item [Col. 20 lines 3-14].) 
determining, using one or more second machine learning networks, diversity scores and explanation scores for the item from at least a portion of the input features (Sandler – at block 330, the recommendation engine can identify items associated with a top subset of the relevance scores. Using a subset of the most relevant items for diversity evaluation can reduce the computational demands of the disclosed diversification. At block 335, the recommendation engine can access vector representations of the identified subset of the relevant items. For example, words in the item title and description, or words relating to other types of item attributes, can be converted into 1-of-N encoding or distributed encoding word vectors using a machine learning model trained to generate such vector representations based on keywords. As such, the vector representations items can be mapped to an m-dimensional product feature space for diversity evaluation. At block 340, the recommendation engine can apply a diversity model (i.e. second machine learning network, see Col. 6 lines 31-34, where relevance model and diversity model can be a machine learning model) to item vector representations to generate a diverse subset of the pool of relevant items  [Col. 20 lines 22-24].) 
combining the predicted score and the diversity scores into a combined score for the item (Sandler – the diversity model picks a diverse set of items based on maximizing the set-selection objective score of the set. The set-selection objective score is computed by a set-selection engine that factors in the relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set [Col. 13 lines 58-64, see also Col. 17 lines 45-46, where the set-selection engine adds together the relevance and diversity terms to generate the score for an items set.].) 
and ranking the plurality of items according to the combined scores (Sandler - the diversity model picks a diverse set of items based on maximizing the set-selection objective score of the set (i.e. highest combined score). The set-selection objective score is computed by a set-selection engine that factors in the relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set [Col. 13 lines 58-64, see also Col. 17 lines 45-46, where the set-selection engine adds together the relevance and diversity terms to generate the score for an items set.]. Generally, a diversity model re-ranks recommendations from the neural network to generate a set of both relevant and diverse recommendations [Col. 13 lines 46-49].) 
determining explanation narratives for the ranked plurality of items using the explanation scores (Sandler - the diversity model picks a diverse set of items based on maximizing the set-selection objective score of the set (i.e. highest combined score). The set-selection objective score is computed by a set-selection engine that factors in the relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set [Col. 13 lines 58-64, see also Col. 17 lines 45-46, where the set-selection engine adds together the relevance and diversity terms to generate the score for an items set.]. Words from an item’s title and description can be represented as word vectors. In other examples, other keywords relating to item attributes can be used to generate vectors, with such attributes including the title and description as well as category and user reviews (i.e. explanation scores) [Col. 7 lines 20-25].) 
and providing the recommendation that includes the one or more items in the plurality of items that correspond to highest scores and one or more explanation narratives corresponding to the one or more items (Sandler – at block 345, the recommendation engine can store the relevant, diverse set of items for future presentation to the user, or can output a user interface for presenting the set of items to the user [Col. 21 lines 1-4]. See Fig. 4, which also discloses the user reviews, i.e. explanation narrative.)
Regarding claim 19, Sandler teaches:
wherein the operations further comprise: determining an accuracy loss of the one or more first machine learning networks from the predictive score of the item; determining a diversity loss of the one or more second machine learning networks from the diversity scores; determining a total loss from the accuracy loss and the diversity loss (Sandler - the reformulated determinantal point process (diversity model, see Col. 8 lines 64-67) objective includes a (1) first term (the relevance term) that sums the relevance scores of items in a set and a (2) second term (the diversity term) that evaluates diversity of the set as a function of a trade-off parameter set to achieve a desired balance between relevance and diversity, a diversity score computed as the log determinant of the similarity matrix of the items (the square of the volume in latent vector space of the items in the set, e.g. the disclosed metric used to evaluate the diversity of these items), and a smoothing parameter that introduces Gaussian entropy (i.e. loss function) [Col. 17 lines 54-64].)
and training the one or more first machine learning networks and the one or more second machine learning networks to minimize the total loss (Sandler – in one implementation of training the relevance model, user profile features can be converted to vector representation by the vector embedding generator and provided as an input vector representation of user profile features to the relevance model. A history purchased (or otherwise interacted-with) items can be included in the vector representation of user profile features and some or all of the history can be converted into an output vector by the vector embedding generator and provided as output to the relevance model. The relevance model can learn the parameters that produce the expected output given the expected input (i.e. minimize total loss) [Col. 8 lines 14-25].)
Claims 8-10, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler et al. (Patent No. US 11,004,135 B1, hereinafter “Sandler”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Martineau et al. (Pub. No. US 2019/0392330 A1, hereinafter ”Martineau”).
Regarding claim 8, Sandler does not appear to teach:
determining a popularity score in explanation scores using an item identifier feature in the at least one item feature
However, Martineau teaches:
determining a popularity score in explanation scores using an item identifier feature in the at least one item feature (Martineau - co-occurrence scores (i.e. popular score) are determined for each item’s domain at step 606. This could include, for example, the processor of the electronic device executing the discovery function to identify how often certain words or phrases appear in textual documentation associated with different domains or different texts for each item [0095].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sandler and Martineau before them, to modify the system of Sandler of receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items, for each item in a plurality of items: obtaining input features comprising at least one user feature and at least one item feature,	determining, using one or more first machine learning networks and the input features, a predicted score of the item, determining, using one or more second machine learning networks, diversity scores for the item from at least a portion of the input features and combining the predicted score and the diversity scores into a combined score for the item, ranking the plurality of items according to combined scores, and providing the recommendation that includes the one or more items from the plurality of items, wherein the one or more items correspond to top combined scores with the teachings of Martineau of determining a popularity score in explanation scores using an item identifier feature in the at least one item feature. One would have been motivated to make such a modification to further tailor recommendations to consumers’ preferences using item scoring (Martineau - [0003]).
Regarding claim 9, Sandler does not appear to teach:
wherein the operations further comprise: determining a category score in explanation scores using an item identifier feature in the at least one item feature and at least one category feature from the at least one user feature
However, Martineau teaches:
wherein the operations further comprise: determining a category score in explanation scores using an item identifier feature in the at least one item feature and at least one category feature from the at least one user feature (Martineau – significance and sentiment bias scores are identified for the identified aspects of the items at step 614. The number of times that an aspect occurs in a positive or negative sentiment sentence can be counted [0100].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sandler and Martineau before them, to modify the system of Sandler of receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items, for each item in a plurality of items: obtaining input features comprising at least one user feature and at least one item feature,	determining, using one or more first machine learning networks and the input features, a predicted score of the item, determining, using one or more second machine learning networks, diversity scores for the item from at least a portion of the input features and combining the predicted score and the diversity scores into a combined score for the item, ranking the plurality of items according to combined scores, and providing the recommendation that includes the one or more items from the plurality of items, wherein the one or more items correspond to top combined scores with the teachings of Martineau of wherein the operations further comprise: determining a category score in explanation scores using an item identifier feature in the at least one item feature and at least one category feature from the at least one user feature. One would have been motivated to make such a modification to further tailor recommendations to consumers’ preferences using item scoring (Martineau - [0003]).
Regarding claim 10, Sandler does not appear to teach:
wherein the operations further comprise: determining a continuous score in explanation scores using an item identifier feature in the at least one item feature and at least one continuous feature from the at least one user feature
However, Martineau teaches:
wherein the operations further comprise: determining a continuous score in explanation scores using an item identifier feature in the at least one item feature and at least one continuous feature from the at least one user feature (Martineau - the semantic similarity scores and the co-occurrence scores for the candidate words are combined, similarity-by-association scores (i.e. continuous score) for the candidate words are calculated, and final similarity scores (i.e. explanation score) for the candidate words are calculated at step 610 [0096].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sandler and Martineau before them, to modify the system of Sandler of receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items, for each item in a plurality of items: obtaining input features comprising at least one user feature and at least one item feature,	determining, using one or more first machine learning networks and the input features, a predicted score of the item, determining, using one or more second machine learning networks, diversity scores for the item from at least a portion of the input features and combining the predicted score and the diversity scores into a combined score for the item, ranking the plurality of items according to combined scores, and providing the recommendation that includes the one or more items from the plurality of items, wherein the one or more items correspond to top combined scores with the teachings of Martineau of wherein the operations further comprise: determining a continuous score in explanation scores using an item identifier feature in the at least one item feature and at least one continuous feature from the at least one user feature. One would have been motivated to make such a modification to further tailor recommendations to consumers’ preferences using item scoring (Martineau - [0003]).
Regarding claim 15, Sandler does not appear to teach:
determining a popularity score in explanation scores using an item identifier feature in the at least one item feature; and determining the one or more explanation narratives based on the popularity score
However, Martineau teaches:
determining a popularity score in explanation scores using an item identifier feature in the at least one item feature; and determining the one or more explanation narratives based on the popularity score (Martineau - co-occurrence scores (i.e. popular score) are determined for each item’s domain at step 606. This could include, for example, the processor of the electronic device executing the discovery function to identify how often certain words or phrases appear in textual documentation associated with different domains or different texts for each item. These could represent the most frequently used words that satisfy a set of rules based on the words’ part-of-speech tags and a dependency parse for a small sub-sample of the dataset that uses these words. This can help to ensure that the selected words are actually being used to describe aspects of the items (i.e. explanation narratives) and are not merely superfluous in the text [0095].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sandler and Martineau before them, to modify the system of Sandler of receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items, obtaining a first feature comprising at least one user feature and a second feature comprising at least one item feature from a plurality of items, determining, using one or more first machine learning networks, the first feature, and the second feature, predicted scores for the plurality of items, determining, using one or more second machine learning networks, a portion of the first feature and a portion of the second feature, diversity scores for the plurality of items and explanation narratives, and determining combined scores for the plurality of items from the predicted scores and the diversity scores, identifying the one or more items from the plurality of items as the items with highest scores from the combined scores, and generating the recommendation that includes the one or more items and corresponding one or more explanation narratives with the teachings of Martineau of determining a popularity score in explanation scores using an item identifier feature in the at least one item feature; and determining the one or more explanation narratives based on the popularity score. One would have been motivated to make such a modification to further tailor recommendations to consumers’ preferences using item scoring (Martineau - [0003]).
Regarding claim 16, Sandler does not appear to teach:
determining a category score in explanation scores using an item identifier feature in the at least one item feature and at least one category feature from the at least one user feature; and determining the one or more explanation narratives based on the category score
However, Martineau teaches:
determining a category score in explanation scores using an item identifier feature in the at least one item feature and at least one category feature from the at least one user feature; and determining the one or more explanation narratives based on the category score (Martineau – significance and sentiment bias scores are identified for the identified aspects of the items at step 614. The number of times that an aspect occurs in a positive or negative sentiment sentence can be counted. These scores can be aggregated for the item to determine what percentage of users find each aspect positive for the item (i.e. explanation narrative) [0100].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sandler and Martineau before them, to modify the system of Sandler of receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items, obtaining a first feature comprising at least one user feature and a second feature comprising at least one item feature from a plurality of items, determining, using one or more first machine learning networks, the first feature, and the second feature, predicted scores for the plurality of items, determining, using one or more second machine learning networks, a portion of the first feature and a portion of the second feature, diversity scores for the plurality of items and explanation narratives, and determining combined scores for the plurality of items from the predicted scores and the diversity scores, identifying the one or more items from the plurality of items as the items with highest scores from the combined scores, and generating the recommendation that includes the one or more items and corresponding one or more explanation narratives with the teachings of Martineau of determining a category score in explanation scores using an item identifier feature in the at least one item feature and at least one category feature from the at least one user feature; and determining the one or more explanation narratives based on the category score. One would have been motivated to make such a modification to further tailor recommendations to consumers’ preferences using item scoring (Martineau - [0003]).
Regarding claim 17, Sandler does not appear to teach:
determining a continuous score in explanation scores using an item identifier feature in the at least one item feature and at least one continuous feature from the at least one user feature; and determining the one or more narratives based on the continuous score
However, Martineau teaches:
determining a continuous score in explanation scores using an item identifier feature in the at least one item feature and at least one continuous feature from the at least one user feature; and determining the one or more narratives based on the continuous score (Martineau - the semantic similarity scores and the co-occurrence scores for the candidate words are combined, similarity-by-association scores (i.e. continuous score) for the candidate words are calculated, and final similarity scores (i.e. explanation score) for the candidate words are calculated at step 610 [0096].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sandler and Martineau before them, to modify the system of Sandler of receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items, obtaining a first feature comprising at least one user feature and a second feature comprising at least one item feature from a plurality of items, determining, using one or more first machine learning networks, the first feature, and the second feature, predicted scores for the plurality of items, determining, using one or more second machine learning networks, a portion of the first feature and a portion of the second feature, diversity scores for the plurality of items and explanation narratives, and determining combined scores for the plurality of items from the predicted scores and the diversity scores, identifying the one or more items from the plurality of items as the items with highest scores from the combined scores, and generating the recommendation that includes the one or more items and corresponding one or more explanation narratives with the teachings of Martineau of determining a continuous score in explanation scores using an item identifier feature in the at least one item feature and at least one continuous feature from the at least one user feature; and determining the one or more narratives based on the continuous score. One would have been motivated to make such a modification to further tailor recommendations to consumers’ preferences using item scoring (Martineau - [0003]).
Regarding claim 20, Sandler does not appear to teach:
wherein the explanation scores include a category score, a popular score, and a continuous score
However, Martineau teaches:
wherein the explanation scores include a category score, a popular score, and a continuous score (Martineau – semantic similarity scores for various words in general are pre-computed or otherwise identified at step 604 of Fig. 6. This could include, for example, identify the semantic similarity scores (i.e. category score) for various pairs of words based on word embeddings or latent semantic analysis from a general corpus [0094]. Co-occurrence scores (i.e. popular score) are determined for each item’s domain at step 606. This could include, for example, the processor of the electronic device executing the discovery function to identify how often certain words or phrases appear in textual documentation associated with different domains or different texts for each item [0095]. The semantic similarity scores and the co-occurrence scores for the candidate words are combined, similarity-by-association scores (i.e. continuous score) for the candidate words are calculated, and final similarity scores (i.e. explanation score) for the candidate words are calculated at step 610 [0096].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sandler and Martineau before them, to modify the system of Sandler of receiving a user query for generating a recommendation for one or more items and one or more explanations associated with the one or more items, for each item in a plurality of items: obtaining input features comprising at least one user feature and at least one item feature, determining, using one or more first machine learning networks and the input features, a predicted score of the item, determining, using one or more second machine learning networks, diversity scores and explanation scores for the item from at least a portion of the input features, combining the predicted score and the diversity scores into a combined score for the item, and ranking the plurality of items according to the combined scores, determining explanation narratives for the ranked plurality of items using the explanation scores, and providing the recommendation that includes the one or more items in the plurality of items that correspond to highest scores and one or more explanation narratives corresponding to the one or more items with the teachings of Martineau of wherein the explanation scores include a category score, a popular score, and a continuous score. One would have been motivated to make such a modification to further tailor recommendations to consumers’ preferences using item scoring (Martineau - [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166